UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

ROBERT L. ADAMS, )
)

Plaintiff, )

)

v. ) Civil Case No. 16-1977

)

FEDERAL DEPOSIT INSURANCE )
CORPORATION, )
)

Defendant. )

)

MEMORANDUM OPINION

 

After creditors foreclosed on Robert Adams’s home, he sued in the Eastem District of
Michigan alleging the Federal Deposit Insurance Corporation (FDIC) violated the F air Debt
Collection Practices Act and various state law claims. After the Eastern District of Michigan
dismissed the suit, he filed another action against the FDIC in the District of Nevada, Which
transferred the case to this Court for proper 'venue. NoW pending is the FDIC’s motion to dismiss
for failure to state a claim. Because res judicata precludes Adams’s claims, the Court dismisses

his complaint With prejudice.
I. Background

In August 2004, With mortgage rates at an all-time low, Adams refinanced his Michigan
home With a loan from Washington Mutual Bank. When he defaulted, the bank initiated
foreclosure proceedings, eventually recording a sheriffs deed and suing in Michigan state court
to recover possession. In the throes of the subprime mortgage crisis, while that suit remained

pending, Washington Mutual Went under; the FDIC Was appointed its receiver.

The FDIC transferred Adams’s home via quitclaim deed to JP Morgan Chase, and the

Michigan trial court awarded Chase possession as Washington Mutual’s successor. When the

Michigan Court of Appeals reversed that award, Chase recorded its quitclaim deed and

successfully sued twice in Michigan state court, once to recover possession and again to evict

Adams.

In August 2015, Adams sued Chase and the FDIC in the Eastern District of Michigan

challenging the foreclosure and eviction proceedings. But since Adams failed to properly serve

the FDIC, it never participated in the case. Adams’s complaint raised thirteen claims:

l().

ll.

12.

l3.

. A Fair Debt Collection Practices Act (FDCPA) claim against Chase and the FDIC;

a quiet title claim against Chase;

a false encumbrance claim against Chase and the FDIC;
a slander of title claim against Chase and the FDIC;

an unlawful eviction claim against Chase and the FDIC;
a trespass claim against Chase and the FDIC;

a constructive eviction claim against Chase;

a fraud claim against Chase and the FDIC;

an abuse of process claim against Chase and the FDIC;
a breach of fiduciary duty claim against the FDIC;

a breach of fiduciary duty claim against Chase;

a due process claim under Bivens against Chase and the FDIC; and

a due process claim under 42 U.S.C. § 1983 against Chase and the FDIC.

After Adams withdrew his slander of title claim, the Eastern District of Michigan found that

claims l, 5, 6, 7, 8, lO, ll, 12, and 13 failed to state a claim upon which relief could be granted,

and that the Michigan state courts’ judgments precluded claims 2, 3, 5, 8, 9, ll, 12, and 13. On

that basis, the Eastern District of Michigan dismissed plaintiffs entire complaint with prejudice,

and the Sixth Circuit affirmed. Adams v. JP Morgan Chase Bank, N.A., No. 15-12788, 2016 WL
3087701 (E.D. Mich. June 2, 2016), ajj"’d, No. 16-1904, 2017 WL 2819231 (6th Cir. Apr. 13,

2017).

While his appeal was pending before the Sixth Circuit, Adams filed this suit in the

District of Nevada. Unlike his complaint in the Eastern District of Michigan, Adams named only

the FDIC as a defendant (even though the complaint discusses Chase as if it were named). But

like his complaint in the Eastern District of Michigan, he raises twelve nearly identical claims:

8.

9.

. an FDCPA claim against Chase and the FDIC;

a quiet title claim against the FDIC;

a false encumbrance claim against Chase and the FDIC;

a slander of title claim against the FDIC;

an unlawful eviction claim against the FDIC;

a trespass claim against Chase and the FDIC;

a constructive eviction claim against Chase and the FDIC;
a fraud claim against the FDIC;

an abuse of process claim against Chase and the FDIC;

10. a breach of fiduciary duty claim against the FDIC;

ll. a due process claim under Bivens against Chase and the FDIC; and

12. a due process claim under 42 U.S.C. § 1983 against Chase and the FDIC.

The case was transferred to this Court under 28 U.S.C. § 1404, and the FDIC filed this motion to

dismiss.

II. Discussion

In some cases, applying claim preclusion is “confusing and difficult.” Clark-Cowlitz
Joint Operating Agency v. F.E.R.C., 775 F.2d 366, 382 (D.C. Cir. 1985) (Wright, J., concurring
in part), vacated on other grounds, 826 F.2d 1075 (D.C. Cir. 1987) (en banc). This is not one of

them. Because res judicata precludes all of Adams’s claims, the Court dismisses his complaint.
A. Legal Standard

A motion to dismiss tests a complaint’s legal sufficiency. Under the doctrine of res

judicata, a complaint is insufficient if its claims are precluded.

In federal court, claims are precluded if they could have been raised in a prior action

d between the parties-orl their privies-that another federal court with jurisdiction adjudicated to
a final judgment on the merits. Lauterbach v. Huerta, 817 F.3d 347, 351 (D.C. Cir. 2016). A new
claim could have been raised in a prior action if it shares a “nucleus of facts” with the prior
claims. Pdge v. Unitea' States, 729 F.2d 818, 820 (D.C. Cir. 1984) (internal quotation marks
omitted) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (2d Cir. 1977)) (“[I]t is the
facts surrounding the transaction or occurrence which operate to constitute the cause of action,
not the legal theory upon which a litigant relies.”). To determine if claims share a “nucleus of
fact,” the Court considers “whether the facts are related in time, space, origin, or motivation,
whether they form a convenient trial unit, and whether their treatment as a unit conforms to the
parties’ expectations or business understanding or usage.” Apotex, Inc. v. F00d & Dr`ug Admin. ,
393 F.3d 210, 217 (D.C. Cir. 2004) (internal quotation marks omitted) (quoting I.A.M Nat’l
Pensz'on Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 n.5 (D.C. Cir. 1983)). Parties are in

privity if they share “an interest in the subject-matter affected by the judgment through or under

one of the parties, i.e. , either by inheritance, succession or purchase.” Gill & Du/j‘us Servs., Inc.
v. A. M. Nural lslam, 675 F.2d 44, 406 (D.C. Cir. 1982) (internal quotation marks omitted)
(quoting Comment, Privily and Mutualily in the Doctrine of Res Jua'icata, 35 Yale L.J. 607, 608
(1926)). And for claim preclusion purposes, a dismissal with prejudice constitutes a final

judgment on the merits. Ciralsky v. C.I.A., 355 F.3d 661, 669-70 (D.C. Cir. 2004).

When federal litigants rehash claims already decided by a state court, the Full Faith and
Credit Act, 28 U.S.C. § 1783, “requires the federal court to ‘give the same preclusive effect to a
state-court judgment as another court of that State would give.” Exxon Mobil Corp. v. Saua'i
Basic Ina'us. Corp., 554 U.`S. 280, 293 (2005) (internal quotation marks omitted) (quoting

Parsons Steel, Inc-. v. FirstAlabama Bank, 474 U.S. 518, 523 (1986))
B. Application

On a first pass, claim preclusion knocks out Adam’s nine current claims identical to
claims raised in_and dismissed by_the Eastern District of Michigan: the FDCPA claim, the
false encumbrance claim, the unlawful eviction claim, the trespass claim, the fraud claim, the
abuse of process claim, the breach of fiduciary duty claim, the Bivens claim, and the § 1983
claim. Not only could Adams have raised them in his prior Suit_he did. Despite naming only the
FDIC, Adams regurgitates verbatim these claims from his prior complaint against Chase and the
FDIC. The Eastern District of Michigan had jurisdiction under both 28 U.S.C. § 1331, as well as
§§ 1332 and 1367, and it dismissed the claims with prejudice. These nine claims fail from the

start.

Adams’s constructive eviction claim can be similarly dispatched. To be sure, in his

earlier suit Adams accused only Chase of constructive eviction, and he now accuses only the

FDIC. And although Adams named the FDIC in his Eastern District of Michigan suit, he failed
to properly serve it and the FDIC thus did not participate In a different case, this might tee-up
the thorny question of whether claim preclusion should bind a plaintiff against an improperly
served, nonparticipating defendant But here, it is enough to note that the FDIC and Chase are in
privity by virtue of the quitclaim deed transferring Adams’s home from the FDIC to Chase.
Because Adams raised his constructive eviction claim in a prior action against the FDIC’s privy,
and a federal court with jurisdiction dismissed the claim with prejudice, preclusion estopps him

from taking a second bite.

The Full Faith and Credit Act handles Adams’s quiet title claim. Michigan’s test for
claim preclusion tracks the D.C. Circuit’s. See Sloan v. Cily of Madison Heights, 389 N.W.2d
418, 422 (Mich. 1986). As already noted, the FDIC and Chase are in privity. And Michigan state
courts have twice rejected Adams’s superior title claim as to Chase: once when Chase sued to
recover possession, and again when it sued to evict Adams. So since prior litigation against the
FDIC’s privy in a court with jurisdiction led to a decision on the merits rejecting Adams’s
superior title claim, the Full Faith and Credit Act prohibits this Court from providing what

Michigan state courts previously denied.

That leaves Adams’s slander of title claim, Under Michigan law, “a person . . . who
encumbers property” through “the recording of a levy, attachment, lien, lis pendens, sheriff s
certificate, marshal’s certificate, or other instrument of encumbrance . . . without lawful cause
with the intent to harass or intimidate any person is liable” for slander of title. Mich. Comp.
Laws § 656.25 (2018). At bottom, then, a slander of title claim “rests upon a false statement of
defendant affecting plaintiffs right in the property.” Harrison v. Howe, 67 N.W. 527, 528 (Mich.

1896). Whether the FDIC made such a statement obviously shares a nucleus of fact with

Adams’s superior title claim, and thus could have been asserted alongside that claim in the prior
litigation But as mentioned, the Michigan state courts twice rejected Adams’s superior title
claim in litigation with the FDIC’s privy, Chase. Just as the Full Faith and Credit Act bars

Adams’s quiet title claim, it also bars his slander of title claim,

III. Conclusion

Claim preclusion bars Adams’s claims. The Court GRANTS the FDIC’s motion to

dismiss and DISMISSES WITH PREJUDICE Adams’s complaint.
A separate order shall issue on this date.l
Qa¢m why

RoYCElC. LAMBERTH Date
United States District Court